       Case 15-34086                 Doc 57           Filed 12/19/18 Entered 12/19/18 11:17:14                                     Desc Main
                                                       Document     Page 1 of 16



                                          UNITED STATES BANKRUPTCY COURT
                                           NORTHERN DISTRICT OF ILLINOIS
                                                  EASTERN DIVISION

In re:                                                                 §      Case No. 15-34086
                                                                       §
MICHAEL J. DIXON                                                       §
TOIETTA L. DIXON                                                       §
                                                                       §
                            Debtors                                    §

                                               TRUSTEE’S FINAL REPORT (TFR)

The undersigned trustee hereby makes this Final Report and states as follows:

     1. A petition under chapter 7 of the United States Bankruptcy Code was filed on 10/06/2015. The
        undersigned trustee was appointed on 10/06/2015.

     2. The trustee faithfully and properly fulfilled the duties enumerated in 11 U.S.C. § 704.

     3. All scheduled and known assets of the estate have been reduced to cash, released to the debtor
        as exempt property pursuant to 11 U.S.C. § 522, or have been or will be abandoned pursuant to
        11 U.S.C. § 554. An individual estate property record and report showing the disposition of all
        property of the estate is attached as Exhibit A.

      4.         The trustee realized gross receipts of                                                                          $318,220.77

                          Funds were disbursed in the following amounts:

                          Payments made under an interim distribution                                                                  $0.00
                          Administrative expenses                                                                                  $8,594.51
                          Bank service fees                                                                                        $1,203.70
                          Other Payments to creditors                                                                            $272,073.68
                          Non-estate funds paid to 3rd Parties                                                                         $0.00
                          Exemptions paid to the debtor                                                                                $0.00
                          Other payments to the debtor                                                                                 $0.00

                          Leaving a balance on hand of1                                                                            $36,348.88

           The remaining funds are available for distribution.

     5. Attached as Exhibit B is a cash receipts and disbursements record for each estate bank account.


1
  The balance on funds on hand in the estate may continue to earn interest until disbursed. The interest earned prior to disbursements will be distributed
pro rata to creditors within each priority category. The trustee may receive additional compensation not to exceed the maximum compensation set forth
under 11 U.S.C. § 326(a) on account of the disbursement of the additional interest.

UST Form 101-7-TFR (5/1/2011)
       Case 15-34086                 Doc 57           Filed 12/19/18 Entered 12/19/18 11:17:14                                     Desc Main
                                                       Document     Page 2 of 16
     6. The deadline for filing non-governmental claims in this case was 06/06/2016 and the deadline
        for filing government claims was 06/06/2016. All claims of each class which will receive a
        distribution have been examined and any objections to the allowance of claims have been
        resolved. If applicable, a claims analysis, explaining why payment on any claim is not being
        made, is attached as Exhibit C.

     7. The Trustee’s proposed distribution is attached as Exhibit D.

     8. Pursuant to 11 U.S.C. § 326(a), the maximum compensation allowable to the trustee is
        $19,161.04. To the extent that additional interest is earned before case closing, the maximum
        compensation may increase.

        The trustee has received $0.00 as interim compensation and now requests the sum of
$19,161.04, for a total compensation of $19,161.042. In addition, the trustee received reimbursement
for reasonable and necessary expenses in the amount of $0.00, and now requests reimbursement for
expenses of $66.91, for total expenses of $66.91.

        Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the foregoing
report is true and correct.

Date: 11/14/2018                                                         By:       /s/ David P. Leibowitz
                                                                                   Trustee

STATEMENT: This Uniform form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act exemption 5 C.F.R.
§ 1320.4(a)(2) applies.




2
 If the estate is administratively insolvent, the dollar amounts reflected in this paragraph may be higher than the amounts listed in the Trustee’s Proposed
Distribution (Exhibit D).

UST Form 101-7-TFR (5/1/2011)
                                               Case 15-34086                 Doc 57   Filed 12/19/18
                                                                                                 FORM 1Entered 12/19/18 11:17:14                                          Desc Main
                                                                                        Document     Page
                                                                             INDIVIDUAL ESTATE PROPERTY    3 of AND
                                                                                                        RECORD  16 REPORT                                                                  Page No:    1              Exhibit A
                                                                                                           ASSET CASES

Case No.:                        15-34086                                                                                                                        Trustee Name:                               David Leibowitz
Case Name:                       DIXON, MICHAEL J. AND DIXON, TOIETTA L.                                                                                         Date Filed (f) or Converted (c):            10/06/2015 (f)
For the Period Ending:           11/14/2018                                                                                                                      §341(a) Meeting Date:                       11/30/2015
                                                                                                                                                                 Claims Bar Date:                            06/06/2016

                                    1                                               2                               3                                   4                          5                                        6

                             Asset Description                                   Petition/                  Estimated Net Value                    Property                  Sales/Funds               Asset Fully Administered (FA)/
                              (Scheduled and                                   Unscheduled                 (Value Determined by                    Abandoned                 Received by              Gross Value of Remaining Assets
                         Unscheduled (u) Property)                                Value                           Trustee,                   OA =§ 554(a) abandon.            the Estate
                                                                                                          Less Liens, Exemptions,
                                                                                                             and Other Costs)

 Ref. #
1       Rents associated with North Carolina Property                                      $0.00                                     N/A                                          $32,000.00                                            FA
Asset Notes:        Trustee collected post-petition rents from tenants at Debtors' North Carolina property (see asset no. 36), including $10,000 collected post-petition by Debtors and turned over to Trustee.
2        Amercian Express Centurion Bank - #####4314                                     $200.00                                    $0.00                                               $0.00                                           FA
3        Bank of America 385016082957                                                   $3,096.04                               $372.04                                                 $0.00                                           FA
Asset Notes:        Updated per amended schedule B filed 12/22/15 (dkt #13)
4        Litchfield Bancorp 7300645172                                               $11,811.76                                     $0.00                                               $0.00                                           FA
Asset Notes:        Updated per amended schedule B filed 12/22/15 (dkt #13)
5        Savings Bank of America 385016082957                                           $2,595.00                                   $0.00                                               $0.00                                           FA
6        Harvard School Condominiums LLC 2787 N.                                           $0.00                                    $0.00                                               $0.00                                           FA
         Lincoln Ave. Chicago, IL 60647
7        Armores                                                                         $100.00                                    $0.00                                               $0.00                                           FA
8        Bedroom Furniture                                                               $300.00                                    $0.00                                               $0.00                                           FA
9        Bench                                                                            $15.00                                    $0.00                                               $0.00                                           FA
10       Book Shelves                                                                     $45.00                                    $0.00                                               $0.00                                           FA
11       Chess Table                                                                      $15.00                                    $0.00                                               $0.00                                           FA
12       Computer                                                                        $300.00                                    $0.00                                               $0.00                                           FA
13       Cooking Utensils                                                                 $50.00                                    $0.00                                               $0.00                                           FA
14       Cookware                                                                         $30.00                                    $0.00                                               $0.00                                           FA
15       Desks/Office                                                                     $95.00                                    $0.00                                               $0.00                                           FA
16       Dining room furniture                                                            $75.00                                    $0.00                                               $0.00                                           FA
17       DVD                                                                              $50.00                                    $0.00                                               $0.00                                           FA
18       file Cabinets                                                                    $10.00                                    $0.00                                               $0.00                                           FA
19       Lamps                                                                            $40.00                                    $0.00                                               $0.00                                           FA
20       Living Room Furniture                                                           $150.00                                    $0.00                                               $0.00                                           FA
21       Piano                                                                           $500.00                                $500.00                                                 $0.00                                           FA
22       Pine Table                                                                       $25.00                                    $0.00                                               $0.00                                           FA
23       Printer                                                                          $50.00                                    $0.00                                               $0.00                                           FA
24       Roicker                                                                          $15.00                                    $0.00                                               $0.00                                           FA
25       Silverware                                                                       $20.00                                    $0.00                                               $0.00                                           FA
26       Tables & Chairs                                                                 $400.00                                    $0.00                                               $0.00                                           FA
                                            Case 15-34086               Doc 57    Filed 12/19/18
                                                                                             FORM 1Entered 12/19/18 11:17:14                                        Desc Main
                                                                                    Document     Page
                                                                         INDIVIDUAL ESTATE PROPERTY    4 of AND
                                                                                                    RECORD  16 REPORT                                                                Page No:    2              Exhibit A
                                                                                                        ASSET CASES

Case No.:                    15-34086                                                                                                                      Trustee Name:                               David Leibowitz
Case Name:                   DIXON, MICHAEL J. AND DIXON, TOIETTA L.                                                                                       Date Filed (f) or Converted (c):            10/06/2015 (f)
For the Period Ending:       11/14/2018                                                                                                                    §341(a) Meeting Date:                       11/30/2015
                                                                                                                                                           Claims Bar Date:                            06/06/2016

                                 1                                              2                                3                                 4                        5                                         6

                        Asset Description                                    Petition/                    Estimated Net Value                   Property               Sales/Funds               Asset Fully Administered (FA)/
                         (Scheduled and                                    Unscheduled                   (Value Determined by                   Abandoned              Received by              Gross Value of Remaining Assets
                    Unscheduled (u) Property)                                 Value                             Trustee,                  OA =§ 554(a) abandon.         the Estate
                                                                                                        Less Liens, Exemptions,
                                                                                                           and Other Costs)

27      Telvision                                                                    $200.00                                      $0.00                                          $0.00                                            FA
28      Wedding Rings                                                                $500.00                                      $0.00                                          $0.00                                            FA
29      Clothing                                                                     $500.00                                      $0.00                                          $0.00                                            FA
30      Jewelry/Watches                                                             $1,000.00                                     $0.00                                          $0.00                                            FA
31      Fidelity SAL 80387                                                          $8,700.88                                     $0.00                                          $0.00                                            FA
32      Fidelity 38176                                                              $1,573.20                                     $0.20                                          $0.00                                            FA
33      2003 Acura MDX Touring AWD 4dr SUV                                          $1,078.00                                     $0.00                                          $0.00                                            FA
        w/Entertainment System (3.5L 6cyl 5A)
34     2011 Audi Q7 3.0T Premium quattro 4dr SUV                                $17,000.00                                        $0.00                                          $0.00                                            FA
       AWD (3.0L 6cyl S/C 8A)
Asset Notes:   Updated per amended schedule B filed 12/22/15 (dkt #13)
35     Cause of action for recovery of avoidable                 (u)                 $0.00                                $10,000.00                                        $6,220.77                                             FA
       transfers to American Express Centurion Bank
Asset Notes:      Settlement for $6,220.77 approved by order dated 06/07/2016 (dkt #35).
36     Property located at: 116 N Brackenbury Ln,                              $240,000.00                                        $0.00                                   $280,000.00                                             FA
       Charlotte, NC 28270-1901
Asset Notes:      Property sold per order entered 03/01/2018 (dkt #48) and amended order dated 03/22/2018 (dkt #50).


TOTALS (Excluding unknown value)                                                                                                                                                                     Gross Value of Remaining Assets
                                                                               $290,539.88                               $10,872.24                                       $318,220.77                                        $0.00




Initial Projected Date Of Final Report (TFR):          06/30/2017                               Current Projected Date Of Final Report (TFR):          08/30/2018               /s/ DAVID LEIBOWITZ
                                                                                                                                                                                DAVID LEIBOWITZ
                                             Case 15-34086                Doc 57  Filed 12/19/18
                                                                                             FORMEntered
                                                                                                     2       12/19/18 11:17:14                           Desc MainPage No: 1                   Exhibit B
                                                                                    Document       Page 5 of 16
                                                                              CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          15-34086                                                                                             Trustee Name:                      David Leibowitz
 Case Name:                        DIXON, MICHAEL J. AND DIXON, TOIETTA L.                                                              Bank Name:                         Green Bank
Primary Taxpayer ID #:             **-***6240                                                                                           Checking Acct #:                  ******8601
Co-Debtor Taxpayer ID #:           **-***6241                                                                                           Account Title:                     Michael J Dixon and Toietta L.
                                                                                                                                                                           Dixon
For Period Beginning:              10/6/2015                                                                                            Blanket bond (per case limit):     $5,000,000.00
For Period Ending:                 11/14/2018                                                                                           Separate bond (if applicable):

       1                2                                 3                                                   4                                               5                6                      7

   Transaction       Check /                          Paid to/                       Description of Transaction                          Uniform           Deposit       Disbursement               Balance
      Date            Ref. #                       Received From                                                                        Tran Code            $                $


02/29/2016            (1)      Toietta L. Dixon                              Post-Petition rents received by Debtors, turned over to     1122-000          $10,000.00                                 $10,000.00
                                                                             Trustee
03/31/2016            (1)      Kay C. Warner or John C Warner                April Rent Payment (NC Property)                            1122-000           $2,000.00                                 $12,000.00
03/31/2016                     Green Bank                                    Bank Service Fee                                            2600-000                                    $16.13           $11,983.87
04/28/2016            (1)      Kay Warrner                                   May Rent received - Check lost - replaced - see 5/16        1122-000           $2,000.00                                 $13,983.87
                                                                             deposit
04/29/2016                     Green Bank                                    Bank Service Fee                                            2600-000                                    $19.33           $13,964.54
05/16/2016            (35)     Anerican Express Travel Related Services      549/547 recovery - settlement authorized by order dated     1241-000           $6,220.77                                 $20,185.31
                               Co., INc.                                     06/07/2016 (dkt #35)
05/16/2016            (1)      Kay Warrner                                   May Rent received - Check lost - replaced - see 5/16        1122-000          ($2,000.00)                                $18,185.31
                                                                             deposit
05/16/2016            (1)      Kay C or John C Warner                        May Rent Payment (NC Property) - replacement check          1122-000           $2,000.00                                 $20,185.31
05/16/2016            (35)     WILLIAM MURAKOWSKI                            balance of non exempt assets                                1241-000             $245.16                                 $20,430.47


                                                                             Deposited to incorrect case -
05/16/2016            (35)     DEP REVERSE: WILLIAM                          balance of non exempt assets                                1241-000            ($245.16)                                $20,185.31
                               MURAKOWSKI
                                                                             Deposited to incorrect case -
05/31/2016            (1)      Kay C. and John C Warner                      June Rent Payment (NC Property)                             1122-000           $2,000.00                                 $22,185.31
05/31/2016                     Green Bank                                    Bank Service Fee                                            2600-000                                    $25.10           $22,160.21
06/30/2016                     Green Bank                                    Bank Service Fee                                            2600-000                                    $34.60           $22,125.61
07/05/2016            (1)      Kay Warner                                    July Rent Payment (NC Property)                             1122-000           $2,000.00                                 $24,125.61
07/22/2016           3001      John Warner                                   Acosta Heating and Cooling, Invoice 88342/37221;            2420-000                                  $524.00            $23,601.61
                                                                             reimbursement to tenant, John Warner
07/25/2016           3002      Andy Lewis Heating and Air Conditioning       Additional air conditioning repairs for tenant per lease    2420-003                                  $240.00            $23,361.61
07/28/2016            (1)      John Warner                                   Rent on NC Property                                         1122-000           $2,000.00                                 $25,361.61
07/28/2016           3002      VOID: Andy Lewis Heating and Air              Check to be reissued to John Warner as he paid for this     2420-003                                  ($240.00)          $25,601.61
                               Conditioning
07/28/2016           3003      John Warner                                   Reimburse for AC repair                                     2420-000                                  $240.00            $25,361.61
                                                                                                                                        SUBTOTALS           $26,220.77             $859.16
                                              Case 15-34086          Doc 57  Filed 12/19/18
                                                                                        FORMEntered
                                                                                                2       12/19/18 11:17:14                      Desc MainPage No: 2                    Exhibit B
                                                                               Document       Page 6 of 16
                                                                         CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          15-34086                                                                                   Trustee Name:                      David Leibowitz
 Case Name:                        DIXON, MICHAEL J. AND DIXON, TOIETTA L.                                                    Bank Name:                         Green Bank
Primary Taxpayer ID #:             **-***6240                                                                                 Checking Acct #:                  ******8601
Co-Debtor Taxpayer ID #:           **-***6241                                                                                 Account Title:                     Michael J Dixon and Toietta L.
                                                                                                                                                                 Dixon
For Period Beginning:              10/6/2015                                                                                  Blanket bond (per case limit):     $5,000,000.00
For Period Ending:                 11/14/2018                                                                                 Separate bond (if applicable):

       1                2                                    3                                           4                                          5                6                       7

   Transaction       Check /                            Paid to/                Description of Transaction                     Uniform           Deposit       Disbursement                Balance
      Date            Ref. #                         Received From                                                            Tran Code            $                $


07/28/2016           3004      John Warner                              Repair refrigerator - reimburse tenant                 2420-000                                   $446.85            $24,914.76
07/29/2016                     Green Bank                               Bank Service Fee                                       2600-000                                     $38.72           $24,876.04
08/05/2016           3005      John Warner                              Reimburse for plumbing repair per lease                2420-000                                   $279.00            $24,597.04
08/29/2016            (1)      Kay Warner                               Rent (September) on NC property                        1122-000           $2,000.00                                  $26,597.04
08/31/2016                     Green Bank                               Bank Service Fee                                       2600-000                                     $41.65           $26,555.39
09/30/2016                     Green Bank                               Bank Service Fee                                       2600-000                                     $44.23           $26,511.16
10/07/2016            (1)      Kay C and John C Warner                  October rent on NC property - now Month to Month       1122-000           $2,000.00                                  $28,511.16
10/31/2016                     Green Bank                               Bank Service Fee                                       2600-000                                     $42.10           $28,469.06
11/07/2016            (1)      Kay Warner                               November rent on NC property                           1122-000           $2,000.00                                  $30,469.06
11/27/2016            (1)      Kay C. or John C. Warner                 Rent on NC property                                    1122-000           $2,000.00                                  $32,469.06
11/30/2016                     Green Bank                               Bank Service Fee                                       2600-000                                     $47.06           $32,422.00
12/30/2016                     Green Bank                               Bank Service Fee                                       2600-000                                     $52.31           $32,369.69
01/04/2017            (1)      Kay C or John C Warner                   Rent on NC property                                    1122-000           $2,000.00                                  $34,369.69
01/31/2017                     Green Bank                               Bank Service Fee                                       2600-000                                     $55.04           $34,314.65
02/02/2017            (1)      Kay C and John C Warner                  Rent on NC property                                    1122-000           $2,000.00                                  $36,314.65
02/09/2017           3006      International Sureties, Ltd              2017 Bond Payment (VOID - amount incorrect)            2300-003                                     $41.69           $36,272.96
02/09/2017           3006      VOID: International Sureties, Ltd        Void of Check# 3006                                    2300-003                                    ($41.69)          $36,314.65
02/09/2017           3007      International Sureties, Ltd              2017 Bond Payment (Bond #016073584)                    2300-000                                     $13.87           $36,300.78
02/28/2017                     Green Bank                               Bank Service Fee                                       2600-000                                     $52.71           $36,248.07
03/31/2017                     Green Bank                               Bank Service Fee                                       2600-000                                     $62.26           $36,185.81
04/28/2017                     Green Bank                               Bank Service Fee                                       2600-000                                     $52.74           $36,133.07
05/03/2017           3008      Trustee Insurance Agency - Seneca        Residential Insurance Premium: 116 Brackenbury Ln.,    2420-000                                   $423.75            $35,709.32
                                                                        Charlotte, NC 28270
05/31/2017                     Green Bank                               Bank Service Fee                                       2600-000                                     $57.80           $35,651.52
06/30/2017                     Green Bank                               Bank Service Fee                                       2600-000                                     $59.38           $35,592.14
07/31/2017                     Green Bank                               Bank Service Fee                                       2600-000                                     $53.72           $35,538.42
08/31/2017                     Green Bank                               Bank Service Fee                                       2600-000                                     $57.34           $35,481.08

                                                                                                                              SUBTOTALS           $12,000.00             $1,880.53
                                               Case 15-34086         Doc 57  Filed 12/19/18
                                                                                        FORMEntered
                                                                                                2       12/19/18 11:17:14                                     Desc MainPage No: 3                   Exhibit B
                                                                               Document       Page 7 of 16
                                                                         CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          15-34086                                                                                                  Trustee Name:                      David Leibowitz
 Case Name:                        DIXON, MICHAEL J. AND DIXON, TOIETTA L.                                                                   Bank Name:                         Green Bank
Primary Taxpayer ID #:             **-***6240                                                                                                Checking Acct #:                  ******8601
Co-Debtor Taxpayer ID #:           **-***6241                                                                                                Account Title:                     Michael J Dixon and Toietta L.
                                                                                                                                                                                Dixon
For Period Beginning:              10/6/2015                                                                                                 Blanket bond (per case limit):     $5,000,000.00
For Period Ending:                 11/14/2018                                                                                                Separate bond (if applicable):

       1                2                                    3                                          4                                                          5                6                      7

   Transaction       Check /                            Paid to/                Description of Transaction                                    Uniform           Deposit       Disbursement               Balance
      Date            Ref. #                         Received From                                                                           Tran Code            $                $


09/29/2017                     Green Bank                               Bank Service Fee                                                      2600-000                                     $57.25          $35,423.83
10/31/2017                     Green Bank                               Bank Service Fee                                                      2600-000                                     $55.31          $35,368.52
11/30/2017                     Green Bank                               Bank Service Fee                                                      2600-000                                     $55.23          $35,313.29
12/29/2017                     Green Bank                               Bank Service Fee                                                      2600-000                                     $56.98          $35,256.31
01/31/2018                     Green Bank                               Bank Service Fee                                                      2600-000                                     $56.89          $35,199.42
02/07/2018           3009      International Sureties, Ltd              2018 Bond Payment (Bond# 016073584)                                   2300-000                                     $12.01          $35,187.41
02/28/2018                     Green Bank                               Bank Service Fee                                                      2600-000                                     $51.30          $35,136.11
03/30/2018                     Green Bank                               Bank Service Fee                                                      2600-000                                     $58.52          $35,077.59
04/16/2018                     Hunter and Chandler Law Group PLLC       Net Closing Proceeds for Brackenbury House                               *               $5,860.17                                 $40,937.76
                      {36}                                              Purchase Price per contract                          $280,000.00      1110-000                                                     $40,937.76
                                                                        closing costs per HUD-1 Settlement                       $(960.00)    2500-000                                                     $40,937.76
                                                                        Statement
                                                                        Claim of FNMA plus accrued interest -                $(272,073.68)    4110-000                                                     $40,937.76
                                                                        paid to BSI Financial Services - Mortgagee
                                                                        of Record
                                                                        Real Estate Tax Proration - Mecklenburg                $(1,106.15)    2820-000                                                     $40,937.76
                                                                        County
04/19/2018           3010      Trustee Insurance Agency - Seneca        [Statement# 1056] Residential Insurance Premium: 116                  2420-000                                  $1,174.40          $39,763.36
                                                                        Brackenbury Ln., Charlotte, NC 28270
06/21/2018           3011      Teresa Wilson                            Management fee to Trustee's real estate broker providing              2420-003                                  $2,860.48          $36,902.88
                                                                        assistance in maintenance and repair of NC property -
                                                                        per order dated 06/21/2018 (dkt #53)
06/21/2018           3011      VOID: Teresa Wilson                      Management fee to Trustee's real estate broker (Docket                2420-003                              ($2,860.48)            $39,763.36
                                                                        #53) - voided - printed on plain paper not check stock
06/21/2018           3012      Teresa Wilson                            Management fee to Trustee's real estate broker providing              2420-000                                  $2,860.48          $36,902.88
                                                                        assistance in maintenance and repair of NC property -
                                                                        per order dated 06/21/2018 (dkt #53)
06/25/2018           3013      ILLINOIS DEPARTMENT OF REVENUE           2016 Illinois income tax - Estate of Michael Dixon                    2820-000                                   $277.00           $36,625.88
06/25/2018           3014      ILLINOIS DEPARTMENT OF REVENUE           2016 Illinois income tax - Estate of Toietta Dixon                    2820-000                                   $277.00           $36,348.88

                                                                                                                                             SUBTOTALS            $5,860.17             $4,992.37
                                            Case 15-34086         Doc 57  Filed 12/19/18
                                                                                     FORMEntered
                                                                                             2       12/19/18 11:17:14                              Desc MainPage No: 4                      Exhibit B
                                                                            Document       Page 8 of 16
                                                                      CASH RECEIPTS AND DISBURSEMENTS RECORD
Case No.                          15-34086                                                                                         Trustee Name:                         David Leibowitz
Case Name:                        DIXON, MICHAEL J. AND DIXON, TOIETTA L.                                                          Bank Name:                            Green Bank
Primary Taxpayer ID #:            **-***6240                                                                                       Checking Acct #:                      ******8601
Co-Debtor Taxpayer ID #:          **-***6241                                                                                       Account Title:                        Michael J Dixon and Toietta L.
                                                                                                                                                                         Dixon
For Period Beginning:             10/6/2015                                                                                        Blanket bond (per case limit):        $5,000,000.00
For Period Ending:                11/14/2018                                                                                       Separate bond (if applicable):

      1                 2                                3                                          4                                                      5                 6                      7

  Transaction        Check /                         Paid to/               Description of Transaction                              Uniform           Deposit          Disbursement               Balance
     Date             Ref. #                      Received From                                                                    Tran Code            $                   $


                                                                                      TOTALS:                                                            $44,080.94              $7,732.06          $36,348.88
                                                                                          Less: Bank transfers/CDs                                            $0.00                  $0.00
                                                                                      Subtotal                                                           $44,080.94              $7,732.06
                                                                                          Less: Payments to debtors                                           $0.00                  $0.00
                                                                                      Net                                                                $44,080.94              $7,732.06



                     For the period of 10/6/2015 to 11/14/2018                                                  For the entire history of the account between 02/29/2016 to 11/14/2018

                     Total Compensable Receipts:                     $318,220.77                                Total Compensable Receipts:                               $318,220.77
                     Total Non-Compensable Receipts:                       $0.00                                Total Non-Compensable Receipts:                                 $0.00
                     Total Comp/Non Comp Receipts:                   $318,220.77                                Total Comp/Non Comp Receipts:                             $318,220.77
                     Total Internal/Transfer Receipts:                     $0.00                                Total Internal/Transfer Receipts:                               $0.00


                     Total Compensable Disbursements:                $281,871.89                                Total Compensable Disbursements:                          $281,871.89
                     Total Non-Compensable Disbursements:                  $0.00                                Total Non-Compensable Disbursements:                            $0.00
                     Total Comp/Non Comp Disbursements:              $281,871.89                                Total Comp/Non Comp Disbursements:                        $281,871.89
                     Total Internal/Transfer Disbursements:                $0.00                                Total Internal/Transfer Disbursements:                          $0.00
                                            Case 15-34086         Doc 57  Filed 12/19/18
                                                                                     FORMEntered
                                                                                             2       12/19/18 11:17:14                       Desc MainPage No: 5                    Exhibit B
                                                                            Document       Page 9 of 16
                                                                      CASH RECEIPTS AND DISBURSEMENTS RECORD
Case No.                         15-34086                                                                                   Trustee Name:                         David Leibowitz
Case Name:                       DIXON, MICHAEL J. AND DIXON, TOIETTA L.                                                    Bank Name:                            Green Bank
Primary Taxpayer ID #:           **-***6240                                                                                 Checking Acct #:                     ******8601
Co-Debtor Taxpayer ID #:         **-***6241                                                                                 Account Title:                        Michael J Dixon and Toietta L.
                                                                                                                                                                  Dixon
For Period Beginning:            10/6/2015                                                                                  Blanket bond (per case limit):        $5,000,000.00
For Period Ending:               11/14/2018                                                                                 Separate bond (if applicable):

      1                 2                                3                                          4                                             5                   6                      7

  Transaction        Check /                         Paid to/               Description of Transaction                       Uniform           Deposit          Disbursement             Balance
     Date             Ref. #                      Received From                                                             Tran Code            $                   $




                                                                                                                                                                          NET               ACCOUNT
                                                                                      TOTAL - ALL ACCOUNTS                           NET DEPOSITS                    DISBURSE              BALANCES

                                                                                                                                               $44,080.94             $7,732.06              $36,348.88




                     For the period of 10/6/2015 to 11/14/2018                                           For the entire history of the case between 10/06/2015 to 11/14/2018

                     Total Compensable Receipts:                     $318,220.77                         Total Compensable Receipts:                               $318,220.77
                     Total Non-Compensable Receipts:                       $0.00                         Total Non-Compensable Receipts:                                 $0.00
                     Total Comp/Non Comp Receipts:                   $318,220.77                         Total Comp/Non Comp Receipts:                             $318,220.77
                     Total Internal/Transfer Receipts:                     $0.00                         Total Internal/Transfer Receipts:                               $0.00


                     Total Compensable Disbursements:                $281,871.89                         Total Compensable Disbursements:                          $281,871.89
                     Total Non-Compensable Disbursements:                  $0.00                         Total Non-Compensable Disbursements:                            $0.00
                     Total Comp/Non Comp Disbursements:              $281,871.89                         Total Comp/Non Comp Disbursements:                        $281,871.89
                     Total Internal/Transfer Disbursements:                $0.00                         Total Internal/Transfer Disbursements:                          $0.00




                                                                                                                         /s/ DAVID LEIBOWITZ
                                                                                                                         DAVID LEIBOWITZ
                                                              CLAIM ANALYSIS REPORT12/19/18 11:17:14                        Page No:         1
                   Case 15-34086             Doc 57       Filed 12/19/18  Entered                                   Desc Main
                                                           Document      Page 10 of 16                                           Exhibit C

Case No.           15-34086                                                                                            Trustee Name: David Leibowitz
Case Name:         DIXON, MICHAEL J. AND DIXON, TOIETTA L.                                                                            Date: 11/14/2018
Claims Bar Date:   06/06/2016

 Claim        Creditor Name          Claim       Claim       Uniform    Amount        Amount          Interest         Tax                   Net
  No.:                               Class       Status       Tran      Allowed        Paid                                           Remaining
                                                              Code                                                                      Balance

         DAVID P. LEIBOWITZ      Trustee        Allowed      2100-000    $19,161.04           $0.00         $0.00            $0.00            $19,161.04
                                 Compensatio
                                 n
         53 West Jackson
         Boulevard, Suite 1115
         Chicago IL 60604
         DAVID P. LEIBOWITZ      Trustee        Allowed      2200-000        $66.91           $0.00         $0.00            $0.00                  $66.91
                                 Expenses
         53 West Jackson
         Boulevard, Suite 1115
         Chicago IL 60604
         LAKELAW                 Attorney for   Allowed      3120-000       $339.77           $0.00         $0.00            $0.00                 $339.77
                                 Trustee
                                 Expenses
                                 (Trustee
                                 Firm)
         53 West Jackson
         Boulevard
         Suite 1610
         Chicago IL 60604
         LAKELAW                 Attorney for   Allowed      3110-000     $3,440.00           $0.00         $0.00            $0.00               $3,440.00
                                 Trustee Fees
                                 (Trustee
                                 Firm)
         53 West Jackson
         Boulevard
         Suite 1610
         Chicago IL 60604
         LOIS WEST               Accountant     Allowed      3420-000         $8.00           $0.00         $0.00            $0.00                   $8.00
                                 for Trustee
                                 Expenses
                                 (Other Firm)
         35 East Wacker Drive
         Suite 1550
         Chicago IL 60601
         LOIS WEST               Accountant     Allowed      3410-000     $3,802.50           $0.00         $0.00            $0.00               $3,802.50
                                 for Trustee
                                 Fees (Other
                                 Firm)
         35 East Wacker Drive
         Suite 1550
         Chicago IL 60601
         TERESA WILSON           Costs to       Allowed      2420-000     $2,860.48     $2,860.48           $0.00            $0.00                   $0.00
                                 Secure/Maint
                                 ain Property
                                 (E.g.,
                                 casualty
                                 insurance,
                                 locksmith,
                                 repairs)
          6617 Alexander Rd.
          Charlotte NC 28270
                                                                      CLAIM ANALYSIS REPORT12/19/18 11:17:14                                         Page No:          2
                    Case 15-34086                  Doc 57         Filed 12/19/18  Entered                                                    Desc Main
                                                                   Document      Page 11 of 16                                                            Exhibit C

Case No.              15-34086                                                                                                                  Trustee Name: David Leibowitz
Case Name:            DIXON, MICHAEL J. AND DIXON, TOIETTA L.                                                                                                  Date: 11/14/2018
Claims Bar Date:      06/06/2016

 Claim          Creditor Name              Claim         Claim        Uniform        Amount             Amount                 Interest         Tax                   Net
  No.:                                     Class         Status         Tran         Allowed              Paid                                                 Remaining
                                                                        Code                                                                                     Balance

       7   FEDERAL NATIONAL            Real Estate-     Allowed       4110-000        $219,959.93         $272,073.68                $0.00            $0.00                   $0.00
           MORTGAGE                    -Consensual
           ASSOCIATION                 Liens
           (FANNIE MAE)                (mortgages,
                                       deeds of
                                       trust, PMSI)
         c/o Seterus, Inc. as
         servicer for FNMA
         P.O. Box 1047
         Hartford CT 06143-1047
Claim Notes: Payoff at closing of sale, including interest, was $272,073.68. (See Report of Sale, Exhibit A, at docket #51.)
       1   DEPARTMENT OF               Claims of        Allowed       5800-000        $162,177.15                $0.00               $0.00            $0.00           $162,177.15
           THE TREASURY -              Government
           INTERNAL REVENUE            al Units
           SERVICE
            Internal Revenue Service
            PO Box 7346
            Philadelphia PA
            19101-7346
       2   ILLINOIS                    Claims of        Allowed       5800-000          $3,302.56                $0.00               $0.00            $0.00                $3,302.56
           DEPARTMENT OF               Government
           REVENUE                     al Units
            Bankruptcy Section
            P.O. Box 64338
            Chicago IL 60664-0338
       3   CONNETICUT                  Claims of        Allowed       5800-000         $21,378.92                $0.00               $0.00            $0.00            $21,378.92
           DEPARTMENT OF               Government
           REVENUE                     al Units
            CT Department of
            Revenue Services
            25 Sigourney St
            Bankruptcy Unit
            Hartford CT 06106
     1a    DEPARTMENT OF               General          Allowed       7100-000         $40,341.68                $0.00               $0.00            $0.00            $40,341.68
           THE TREASURY -              Unsecured §
           INTERNAL REVENUE            726(a)(2)
           SERVICE
            Internal Revenue Service
            PO Box 7346
            Philadelphia PA
            19101-7346
     2a    ILLINOIS                    General          Allowed       7100-000            $325.60                $0.00               $0.00            $0.00                 $325.60
           DEPARTMENT OF               Unsecured §
           REVENUE                     726(a)(2)
            Bankruptcy Section
            P.O. Box 64338
            Chicago IL 60664-0338
                                                                 CLAIM ANALYSIS REPORT12/19/18 11:17:14                        Page No:          3
                   Case 15-34086                Doc 57       Filed 12/19/18  Entered                                   Desc Main
                                                              Document      Page 12 of 16                                           Exhibit C

Case No.            15-34086                                                                                              Trustee Name: David Leibowitz
Case Name:          DIXON, MICHAEL J. AND DIXON, TOIETTA L.                                                                              Date: 11/14/2018
Claims Bar Date:    06/06/2016

 Claim        Creditor Name            Claim        Claim       Uniform    Amount        Amount          Interest         Tax                   Net
  No.:                                  Class       Status       Tran      Allowed        Paid                                           Remaining
                                                                 Code                                                                      Balance

     3a   CONNETICUT                General        Allowed      7100-000     $1,682.30           $0.00         $0.00            $0.00                $1,682.30
          DEPARTMENT OF             Unsecured §
          REVENUE                   726(a)(2)
          CT Department of
          Revenue Services
          25 Sigourney St
          Bankruptcy Unit
          Hartford CT 06106
      4   AMERICAN EXPRESS          Payments to    Allowed      7100-900     $8,067.07           $0.00         $0.00            $0.00                $8,067.07
          CENTURION BANK            Unsecured
                                    Credit Card
                                    Holders
          C/O BECKET AND
          LEE LLP
          PO BOX 3001
          MALVERN PA
          19355-0701
      5   AMERICAN EXPRESS          Payments to    Allowed      7100-900    $19,089.74           $0.00         $0.00            $0.00            $19,089.74
          CENTURION BANK            Unsecured
                                    Credit Card
                                    Holders
           c/o Becket and Lee LLP
           PO Box 3001
           Malvern PA 19355-0701
      6   PNC BANK N.A.             Payments to    Allowed      7100-900     $3,955.92           $0.00         $0.00            $0.00                $3,955.92
                                    Unsecured
                                    Credit Card
                                    Holders
          P.O. BOX 94982
          CLEVELAND OH
          44101-0570
      8   AMERICAN EXPRESS          Payments to    Allowed      7100-900     $6,220.77           $0.00         $0.00            $0.00                $6,220.77
          CENTURION BANK            Unsecured
                                    Credit Card
                                    Holders
         c/o Becket and Lee LLP
         PO Box 3001
         Malvern PA 19355-0701
Claim Notes: claim pursuant to section 502(h).

                                                                           $516,180.34    $274,934.16          $0.00         $0.00              $293,359.93
                                                                    CLAIM ANALYSIS REPORT12/19/18 11:17:14           Page No:          4
                   Case 15-34086                 Doc 57         Filed 12/19/18  Entered                      Desc Main
                                                                 Document      Page 13 of 16                              Exhibit C

Case No.             15-34086                                                                                      Trustee Name: David Leibowitz
Case Name:           DIXON, MICHAEL J. AND DIXON, TOIETTA L.                                                                    Date: 11/14/2018
Claims Bar Date:     06/06/2016


        CLAIM CLASS SUMMARY TOTALS

                        Claim Class                   Claim        Amount         Amount       Interest      Tax                 Net
                                                     Amount        Allowed         Paid                                      Remaining
                                                                                                                               Balance


         Accountant for Trustee Expenses                $8.00            $8.00         $0.00       $0.00      $0.00                    $8.00
         (Other Firm)

         Accountant for Trustee Fees (Other         $3,802.50        $3,802.50         $0.00       $0.00      $0.00              $3,802.50
         Firm)

         Attorney for Trustee Expenses               $339.77          $339.77          $0.00       $0.00      $0.00               $339.77
         (Trustee Firm)

         Attorney for Trustee Fees (Trustee         $3,440.00        $3,440.00         $0.00       $0.00      $0.00              $3,440.00
         Firm)

         Claims of Governmental Units             $186,858.63      $186,858.63         $0.00       $0.00      $0.00           $186,858.63

         Costs to Secure/Maintain Property          $2,860.48        $2,860.48     $2,860.48       $0.00      $0.00                    $0.00
         (E.g., casualty insurance, locksmith,
         repairs)

         General Unsecured § 726(a)(2)             $42,349.58       $42,349.58         $0.00       $0.00      $0.00            $42,349.58

         Payments to Unsecured Credit Card         $37,333.50       $37,333.50         $0.00       $0.00      $0.00            $37,333.50
         Holders

         Real Estate--Consensual Liens            $219,959.93      $219,959.93   $272,073.68       $0.00      $0.00                    $0.00
         (mortgages, deeds of trust, PMSI)

         Trustee Compensation                      $19,161.04       $19,161.04         $0.00       $0.00      $0.00            $19,161.04

         Trustee Expenses                             $66.91           $66.91          $0.00       $0.00      $0.00                $66.91
  Case 15-34086            Doc 57     Filed 12/19/18 Entered 12/19/18 11:17:14                 Desc Main
                                       Document     Page 14 of 16


                                                                                              Exhibit D
                                TRUSTEE’S PROPOSED DISTRIBUTION

Case No.:           15-34086
Case Name:          MICHAEL J. DIXON
                    TOIETTA L. DIXON
Trustee Name:       David P. Leibowitz

                                                                Balance on hand:                  $36,348.88


         Claims of secured creditors will be paid as follows:

Claim No. Claimant                      Claim Asserted           Allowed          Interim           Proposed
                                                                Amount of      Payments to           Amount
                                                                   Claim             Date
           7 Federal National               $219,959.93       $219,959.93       $272,073.68                $0.00
             Mortgage Association
             (Fannie Mae)


                                           Total to be paid to secured creditors:                      $0.00
                                                            Remaining balance:                    $36,348.88

         Applications for chapter 7 fees and administrative expenses have been filed as follows:

Reason/Applicant                                                    Total         Interim           Proposed
                                                                Requested      Payments to          Payment
                                                                                     Date
David P. Leibowitz, Trustee Fees                                $19,161.04            $0.00        $19,161.04
David P. Leibowitz, Trustee Expenses                                $66.91            $0.00               $66.91
Lakelaw, Attorney for Trustee Fees                               $3,440.00            $0.00         $3,440.00
Lakelaw, Attorney for Trustee Expenses                            $339.77             $0.00            $339.77
Lois West, Accountant for Trustee Fees                           $3,802.50            $0.00         $3,802.50
Lois West, Accountant for Trustee Expenses                           $8.00            $0.00                $8.00


                          Total to be paid for chapter 7 administrative expenses:                 $26,818.22
                                                             Remaining balance:                    $9,530.66

         Applications for prior chapter fees and administrative expenses have been filed as follows:
NONE



                       Total to be paid to prior chapter administrative expenses:                      $0.00
                                                             Remaining balance:                    $9,530.66


UST Form 101-7-TFR (5/1/2011)
  Case 15-34086            Doc 57         Filed 12/19/18 Entered 12/19/18 11:17:14               Desc Main
                                           Document     Page 15 of 16



         In addition to the expenses of administration listed above as may be allowed by the Court,
priority claims totaling $186,858.63 must be paid in advance of any dividend to general (unsecured)
creditors.

         Allowed priority claims are:

Claim No. Claimant                                             Allowed Amt.           Interim        Proposed
                                                                    of Claim       Payments to       Payment
                                                                                         Date
           1 Department of the Treasury - Internal               $162,177.15             $0.00       $8,271.79
             Revenue Service
           2 Illinois Department of Revenue                         $3,302.56            $0.00        $168.45
           3 Conneticut Department of Revenue                     $21,378.92             $0.00       $1,090.42


                                                 Total to be paid to priority claims:               $9,530.66
                                                                Remaining balance:                      $0.00

        The actual distribution to wage claimants included above, if any, will be the proposed payment
less applicable withholding taxes (which will be remitted to the appropriate taxing authorities).

        Timely claims of general (unsecured) creditors totaling $79,683.08 have been allowed and will be
paid pro rata only after all allowed administrative and priority claims have been paid in full. The timely
allowed general (unsecured) dividend is anticipated to be 0.0 percent, plus interest (if applicable).

         Timely allowed general (unsecured) claims are as follows:

Claim No. Claimant                                             Allowed Amt.           Interim        Proposed
                                                                    of Claim       Payments to        Amount
                                                                                         Date
          1a Department of the Treasury - Internal                $40,341.68             $0.00           $0.00
             Revenue Service
          2a Illinois Department of Revenue                           $325.60            $0.00           $0.00
          3a Conneticut Department of Revenue                       $1,682.30            $0.00           $0.00
           4 AMERICAN EXPRESS CENTURION                             $8,067.07            $0.00           $0.00
             BANK
           5 American Express Centurion Bank                      $19,089.74             $0.00           $0.00
           6 PNC BANK N.A.                                          $3,955.92            $0.00           $0.00
           8 American Express Centurion Bank                        $6,220.77            $0.00           $0.00


                                Total to be paid to timely general unsecured claims:                   $0.00
                                                                Remaining balance:                     $0.00




UST Form 101-7-TFR (5/1/2011)
  Case 15-34086            Doc 57     Filed 12/19/18 Entered 12/19/18 11:17:14               Desc Main
                                       Document     Page 16 of 16


        Tardily filed claims of general (unsecured) creditors totaling $0.00 have been allowed and will be
paid pro rata only after all allowed administrative, priority and timely filed general (unsecured) claims
have been paid in full. The tardily filed claim dividend is anticipated to be 0.0 percent, plus interest (if
applicable).

         Tardily filed general (unsecured) claims are as follows: NONE



                       Total to be paid to tardily filed general unsecured claims:                    $0.00
                                                              Remaining balance:                      $0.00

        Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims ordered
subordinated by the Court totaling $0.00 have been allowed and will be paid pro rata only after all
allowed administrative, priority and general (unsecured) claims have been paid in full. The dividend for
subordinated unsecured claims is anticipated to be 0.0 percent, plus interest (if applicable).

        Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims ordered
subordinated by the Court are as follows: NONE



                                        Total to be paid for subordinated claims:                     $0.00
                                                              Remaining balance:                      $0.00




UST Form 101-7-TFR (5/1/2011)
